Exhibit 10.9
BLUE VALLEY BANCORP
PROPOSED TERM SHEET
Borrower: Blue Valley Bancorp

     
Principal Balance:
       1) $15,000,000
 
       2)$   2,330,916
 
   
Maturity Date:
   1)January 31, 2009
 
   2)January 31, 2009
 
   
Interest Rate:
   1)LIBOR + 250bps
 
   2)LIBOR + 250bps
 
   
Payment Terms:
       1) Same as existing
 
       2) Same as existing

Collateral: Same as existing agreement plus 1st REM on property located at 13401
Mission Rd., Leawood, Ks, 2nd REM on property located at 7900 College Blvd.,
Overland Park, KS.
Loan Covenants: No change in NPA covenant or Capital covenants. No test for the
ROAA covenant at 12/31/08. Any loan covenant violations currently outstanding as
of 09/30/08 will be waived at the time when this proposed term sheet is accepted
by the borrower.
Other: Borrower will be responsible for all costs associated to the closing of
this transaction including but not limited to title work, filing fees, and
preparation of all loan documentation. Borrower to provide evidence of insurance
listing JPMorgan as mortgage holder on each of the properties described above.
Bank will order an updated appraisal on both properties at the expense of the
Borrower. In the event either property is sold or refinanced at an amount
acceptable to the Bank, 100% of the net sales or refinancing proceeds will be
applied to the outstanding principal balance of the Borrower’s loan obligations
at the Bank.
Please note that the terms and conditions noted above are for discussion
purposes only and are subject to final Bank approval, no adverse change in the
financial condition of Borrower, acceptable loan documentation and a final
closing date of no later than October 31, 2008 unless extended in writing by the
Bank at its sole discretion. If you are in agreement with the proposed terms and
conditions, please indicate by signing and dating below and returning the
executed term sheet by no later than October 17, 2008.

              Agreed to and Accepted by:        
 
            Blue Valley Bancorp        
By:
  /s/ Mark A. Fortino
 
      Date: 10/15/08 

Its: Chief Financial Officer

